        Case 1:18-cv-05414-RA-KNF Document 228 Filed 05/15/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------------X
WEDIL DAVID,                                                            1:18-CV-05414 (RA)

                                   Plaintiff,

                 -against-

THE WEINSTEIN COMPANY, LLC, THE
WEINSTEIN COMPANY HOLDINGS, LLC,
HARVEY WEINSTEIN, AND ROBERT
WEINSTEIN,

                                    Defendants.
--------------------------------------------------------------------X

        NOTICE OF OBJECTION TO MAGISTRATE JUDGE KEVIN FOX’S
MAY 8, 2020 AND FEBRUARY 12, 2020 ORDERS PURSUANT TO F.R.C.P. RULE 72(A)

        The Defendant Harvey Weinstein (hereinafter “Mr. Weinstein”) hereby gives Notice of

Objection pursuant to F.R.C.P. Rule 72(a) of Magistrate Judge Kevin Nathanial Fox’s May 8, 2020

and February 12, 2020 Orders holding that Mr. Weinstein may not assert objections to Plaintiff’s

December 23, 2019 document demands and interrogatories. The bases for the objections are more

fully set forth in the accompanying Memorandum of Law, and summarized as follows: On

February 12, 2020, during Mr. Weinstein’s criminal trial, Judge Fox entered an Order holding that

Mr. Weinstein has waived his right to assert objections to Plaintiff’s December 23, 2019 document

demands and interrogatories. This was due to an inadvertent error of Mr. Weinstein’s prior defense

counsel in this matter which caused him to fail to timely respond to the aforementioned discovery

demands. Further, on May 8, 2020, Judge Fox refused to reconsider his February 12, 2020, Order,

notwithstanding that Plaintiff had not been in any way prejudiced by this delay; that the error by

counsel was inadvertent; and that Mr. Weinstein faces extreme prejudice from Judge Fox’s drastic

and harsh sanction stripping Mr. Weinstein of the ability to assert objections, including those based
       Case 1:18-cv-05414-RA-KNF Document 228 Filed 05/15/20 Page 2 of 2



on attorney-client privilege and attorney work product, at a time when he still faces a criminal

prosecution in Los Angeles County, California, and is defending a number of civil actions,

including but not limited to, the matter before this respected Court.


       WHEREFORE, Defendant HARVEY WEINSTEIN respectfully requests that the Court

set aside and/or modify Judge Fox’s February 12, 2020 and May 8, 2020 Orders to permit Plaintiff

to assert objections to Plaintiff’s December 23, 2019 document demands and interrogatories, or in

the alternative, should the Court not wish to set aside the Order in full, limit the scope of the

February 12, 2020 and May 8, 2020 Orders so that Mr. Weinstein may still assert objections to

Plaintiff’s December 23, 2019 document demands and interrogatories based on attorney-client

privilege and attorney work product.


                                                      Respectfully submitted,

Dated: May 15, 2020                                   AIDALA, BERTUNA & KAMINS, PC
       New York, New York


                                              By:     _______/S/__________________________
                                                      IMRAN H. ANSARI, ESQ. (IA-1978)
                                                      546 Fifth Avenue, 6th Floor
                                                      New York, New York 10036
                                                      (212) 486-0011
                                                      Attorneys for Defendant Harvey Weinstein


To: All Counsel of Record (via ECF)
